Bridges, J. (dissenting)
I am sorry that I cannot concur in what is said in subdivision 2 of the foregoing opinion.
Preceding the instructions quoted in the opinion, the court gave the following:
“In order to convict the defendant of the crime herein charged the state must prove to you beyond a reasonable doubt: (1) That on the 20th day of March, 1923, the defendant wilfully and unlawfully operated a motor vehicle, to-wit, an automobile over the streets of Seattle, King county, Washington, in a careless, imprudent manner, at a rate of speed that then and there endangered the life and limbs of persons using said public highways and that he operated and moved said automobile over a street intersection at a rate of speed in excess of twelve miles per hour; (2) That while so recklessly and so unlawfully operating said automobile he drove the same into, against and upon the body of one Norris De Lane, a human being, thereby mortally wounding said Norris De Lane, of which said mortal wounds said Norris De Lane then and there died. If you find that the state has proven beyond a reasonable *407doubt these two elements you will find the defendant guilty. On the other hand, if you find that the state has failed to prove beyond a reasonable doubt both of said elements you wilí find the defendant not guilty. ’ ’
It will be noticed that in this instruction there is an entire absence of the idea of proximate cause. It makes the appellant guilty if he were driving in a reckless manner and struck and caused the death of deceased. There is no intimation that the killing must have been the result of, or proximately caused by, the reckless driving. Manifestly, the instruction, taken alone, is seriously erroneous in this respect.
I have talked with the writer of the opinion concerning this feature of the case and he informs me that he did not refer to the portion of the instructions which I have quoted because he considered the omission thereof to be fully covered by the instructions quoted in the majority opinion, wherein it was stated that the killing must have been the result of the reckless driving. I, of course, recognize the rule that, ordinarily, instructions must be considered as a whole, and that it is not reversible error if one subdivision of the instructions, not in itself complete on a given subject, fails to cover all features of the law, so long as the absent features are covered by other instructions. But I think the rule cannot be applied here. By that portion of the instructions which I have quoted, the court intended to, and did, cover the whole subject. He instructed that, if the state proved certain things, the defendant was guilty, otherwise he was not. The subsequent instruction quoted in the opinion of the court was on an entirely different question, to wit, intent, or, rather, absence of intent.
For the reasons briefly stated, I must dissent.